IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 16, 2007

                                 No. 05-61113                 Charles R. Fulbruge III
                               Summary Calendar                       Clerk


HERBIBERTO ALTAMIRANO-LOPEZ; JAVIER CARDONA MARTINEZ

                                            Petitioners

v.

PETER D. KEISLER, ACTING U S ATTORNEY GENERAL

                                            Respondent.


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A98-045-275
                             BIA No. A98-282-284


Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*
      Herbiberto Ismael Altamirono-Lopez (Altamirano) and Javier Cardona-
Martinez (Cardona) filed a 28 U.S.C. § 2241 petition in the United States
District Court for the Southern District of Texas, individually and on behalf of
a class of similarly situated persons, challenging their respective removal orders.
The Immigration Judge (IJ) entered each removal order pursuant to a stipulated


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-61113

request for an order to be removed from the United States executed by each
petitioner.
      The district court transferred the action to this court under the authority
of the Real ID Act. See Real ID Act of 2005, Pub. L. 109-13, 119 Stat. 231,
302-11 (May 11, 2005). The Real ID Act instructs district courts to transfer to
the appropriate courts of appeals all 28 U.S.C. § 2241 petitions challenging final
orders of removal, deportation, or exclusion “pending in a district court on the
date of the enactment of the Act,” May 11, 2005. 119 Stat. 231, 311; see Rosales
v. Bureau of Immigration and Customs Enforcement, 426 F.3d 733, 736 (5th Cir.
2005), cert. denied, 126 S. Ct. 1055 (2006). Because petitioners’ § 2241 petition
was pending at the time of the enactment of the Real ID Act, it was properly
converted to a petition for review. See Rosales, 426 F.3d at 736.
      Petitioners argue that the IJ erred in entering stipulated orders of removal
without first making a determination, based on more than petitioners’ stipulated
orders of removal and charging papers, that the petitioners’ purported waiver
of rights were voluntary, knowing, and intelligent. The IJ’s failure to make the
requisite determination, argue petitioners, violated due process and the
statutory requirements of 8 C.F.R. § 1003.25(b).
      Though Altamirano has exhausted his administrative remedies as to the
instant issue, see Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001)(citing
Goonsuwan v. Ashcroft, 252 F.3d 383, 388-89 (5th Cir. 2001)), this court lacks
jurisdiction over his claims because this petition for review is a successive
petition. See Gutierrez-Morales v. Homan, 461 F.3d 605, 608 (5th Cir. 2006);
Restrepo v. Winfrey, 162 F.App’x 311, 313 (5th Cir. 2006). This court denied
Altamirano’s first petition for review and affirmed the judgment of the BIA on
January 5, 2006. Altamirano does not show that his second petition “presents
grounds that could not have been presented in the prior judicial proceeding or
that the remedy provided by the prior proceeding was inadequate or ineffective
to test the validity of the order.” See 8 U.S.C. § 1252(d)(2).

                                        2
                                No. 05-61113

      This court lacks jurisdiction over Cardona’s claims because Cardona did
not exhaust his administrative remedies as to the instant issue. See Wang, 260
F.3d at 452-53. Further, the Board of Immigration Appeals (BIA) had adequate
mechanisms to address Cardona’s claim, and thus, Cardona’s claim does not
involve a due process violation that would exempt him from the exhaustion
requirement. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
      DISMISSED.




                                      3